418 So.2d 1151 (1982)
STARDUST MOTEL and Casualty Reciprocal Exchange, Appellants,
v.
Anne P. ST. CLAIRE, Appellee.
No. AJ-169.
District Court of Appeal of Florida, First District.
August 23, 1982.
Rehearing Denied September 24, 1982.
Summers Warden, Miami, for appellants.
Ronnie Klein Witlin of Witlin & Witlin, Miami, for appellee.
JOANOS, Judge.
The employer/carrier appeals the deputy commissioner's (DC) order awarding temporary total disability (TTD), attorney's fees assessment, medical treatment and "appropriate penalties." We affirm the order to the extent it awards TTD, attorney's fees and medical treatment, but reverse the award of "appropriate penalties" and remand for clarification.
The DC erred in ordering the payment of "appropriate penalties" without making findings of fact as to why or which penalty was imposed. The imposition of *1152 the proper penalty should not be left to inference, but should be set forth in a finding by the DC that states the ultimate facts and conclusions supporting the imposition of the penalty. The DC has the same obligation to state the ultimate facts and conclusions supporting the imposition of a penalty as he has in regard to any other award of benefits. Four Quarters Habitat, Inc. v. Miller, 405 So.2d 475 (Fla. 1st DCA 1981).
The award of "appropriate penalties" is reversed and remanded with instructions to proceed in a manner consistent with this opinion.
McCORD and ERVIN, JJ., concur.